Title: 11th.
From: Adams, John Quincy
To: 


       Mr. Shaw went over to Bradford, in the morning, to preach for Mr. Allen, and Mr. Smith supplied his place here. The forenoon discourse, was from CXIX Psalm. 165. Great Peace have they which love thy law; and nothing shall offend them. In the after­noon, it was from Genesis VIII. 22. While the earth remaineth, seed time, and harvest, and cold, and heat, and summer and Winter, and day, and night shall not cease. I was much pleased with both; there were several persons, that attended to day, whom I have never seen there before. There are a number of gentlemen in Town, who, make it a Rule, never to attend divine Service here, if Mr. Shaw preaches. What narrow illiberal prejudices attend us, almost in every Circumstance of our lives. Closed my letter to my Sister in the Evening.
      